Citation Nr: 0910770	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-35 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this case was before the Board in July 2008, it was 
decided in part and remanded in part.  It has since returned 
to the Board for further appellate action.

The Board notes that the Veteran was initially denied service 
connection for skin disability in an unappealed rating 
decision dated in April 1995.  In August 2004, pertinent 
service personnel records were received.  Therefore, the 
Board will address the Veteran's claim on a de novo basis.  
See 38 C.F.R. § 3.156(c) (2008).


FINDING OF FACT

Neither skin cancer nor any residual thereof was present when 
the Veteran filed this claim or thereafter.  


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active duty, 
and its incurrence or aggravation during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in July 2004, prior to its initial 
adjudication of the claim.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until March 2006, after 
the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for skin cancer.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

With respect to the duty to assist, the record reflects that 
the Veteran's pertinent VA treatment records have been 
obtained.  The Veteran has alleged that he had a skin cancer 
removed in 1984.  Pursuant to the Board's remand 
instructions, the originating agency sent a letter to the 
Veteran requesting treatment records for his claimed skin 
cancer or the information and authorization necessary for VA 
to obtain the records on his behalf, but the Veteran did not 
respond.  Consequently, no additional records were obtained.  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Moreover, the Court 
has held that VA's duty to assist a veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In light of the Veteran's failure to cooperate in 
the development of his claim, the Board will decide the claim 
based on the evidence of record.

Although the veteran was not afforded a VA examination to 
determine whether he has skin cancer and no VA medical 
opinion addressing the etiology of any skin cancer has been 
obtained, the Board has determined that no such examination 
or opinion is required in this case because the medical 
evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that such an 
examination or opinion would result in evidence to 
substantiate the claim.  In this regard, the Board notes that 
the service medical records are negative for evidence of skin 
cancer and there is no post-service medical evidence showing 
a diagnosis of skin cancer.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The Veteran contends that service connection is warranted for 
skin cancer because it is related to his exposure to sun 
and/or herbicides during service.

Service treatment records are negative for evidence of skin 
cancer.  The post-service medical evidence shows that the 
Veteran was treated for actinic keratosis on his nose in 
November 1987 and that he was advised to use sun protection 
at that time.  

VA outpatient treatment records show an assessment of 
probable actinic keratosis in February 2004.  At a VA 
dermatology consultation in April 2004, the Veteran reported 
that he had some "skin cancer treated on my nose with dry 
ice."  Currently, he had no lesions of concern.  The 
assessment was xerosis and a "questionable history of skin 
cancer" versus actinic keratosis.  

There is no medical evidence actually showing that the 
Veteran has been diagnosed with skin cancer.  In essence, the 
evidence of this claimed disability is limited to the 
veteran's own statements.  This is not competent evidence of 
skin cancer because laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, even 
assuming that the Veteran has a history of skin cancer, there 
is no competent evidence showing that he had skin cancer or 
any residuals thereof when he filed this claim or any time 
thereafter.  Therefore, this claim must be denied.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


ORDER

Entitlement to service connection for skin cancer is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


